Citation Nr: 1606074	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-21 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for asbestosis.

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) with chronic bronchitis and interstitial lung disease (claimed as emphysema).

3.  Entitlement to an extraschedular rating based on the collective impact of multiple disabilities.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1957 to April 1962. 

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 10 percent disability rating for asbestosis. 

 In August 2013 and May 2014, the Board remanded this matter for further development. 

The Board denied this appeal in a January 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in December 2015 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.  

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  See December 2015 JMR at 4.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Also on appeal is a November 2014 rating decision granting service connection for COPD with chronic bronchitis and interstitial lung disease (claimed as emphysema), and assigning an initial 10 percent rating from June 30, 2014.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Asbestosis

In the December 2015 JMR, the parties identified three bases for remanding the matter.  First, the parties agreed that VA medical records, which were printed on December 29, 2009, appeared to be missing relevant pages.  See JMR at 3.  Second, the Board did not adequately discuss the reasonably raised issue of entitlement to a TDIU.  See JMR at 4.  Third, the Board did not discuss whether the combination of Veteran's service-connected disabilities entitled him to referral for extraschedular consideration.  See JMR at 5.  

With regard to the first basis, pertaining to the missing VA medical records, the Board notes that the RO has since associated all of the Veteran's VA medical records with his claims file.  This entry is 2,884 pages in length, spanning from April 5, 1996, until October 6, 2015.  The particular entry cited in the JMR, a May 2009 consultation showing an assessment of  "asbestosis - exacerbation of COPD," is now included in its entirety (on pages 2367-2370).  

With regard to the remaining bases for remand cited in the JMR, the Board finds that remand is needed to ensure the Veteran is afforded complete due process and evidentiary development on those matters.    


B.  COPD

The claim for an initial disability rating in excess of 10 percent for COPD with chronic bronchitis and interstitial lung disease (claimed as emphysema), must be remanded for issuance of an SOC.  The underlying claim of service connection was granted in a November 2014 rating decision.  The Veteran filed a notice of disagreement (NOD) in August 2015 disagreeing with the disability rating assigned.  

Because he filed a notice of disagreement (NOD) disagreeing with the schedular rating assigned by the RO, that issue has been placed into appellate status.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran an SOC with respect to the claim for an initial disability rating in excess of 10 percent for COPD with chronic bronchitis and interstitial lung disease (claimed as emphysema).  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including those since October 2015.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 2-4 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  Arrange for the Veteran to undergo an examination of his service-connected disability, the purpose of which is to ascertain the collective and cumulative severity of those disabilities.  All indicated tests should be accomplished, and findings reported in detail.  

This should also include evaluation of the limitations and restrictions imposed by his collective service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

7.  After completing all actions set forth in paragraphs 2-6, plus any further action needed as a consequence of the development completed in paragraphs 2-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

8.  After completing all action set forth in paragraphs 2-7, refer the matter to the Director, Compensation and Pension Service for extraschedular consideration to determine (a) whether a higher disability rating may be assigned on a collective basis due to the combined and aggregate effect of all his service-connected disabilities, and (b) whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE  
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

